     Case 2:13-cv-00151-SWS Document 154 Filed 04/06/20 Page 1 of 2




 1   Jon M. Moyers, Wyo. State Bar #6-3661
     MOYERS LAW P.C.
 2   3936 Avenue B, Suite D
     Billings, Montana 59102
 3   (406) 655-4900
     jon@jmoyerslaw.com
 4
     Alfred F. Paoli, Jr., pro hac vice
 5   PAOLI & BROWN, PC
     116 West Callender
 6   Livingston, Montana 59047
     (406) 222-4420
 7   (406) 222-1032 fax
     fred@paolibrown.com
 8
     Attorneys for Plaintiffs
 9
                                UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF WYOMING

     ESTATE OF RUSSELL MONACO, BY AND     )                           13-CV-151S
11   THROUGH KATHY MONACO, WRONGFUL       )
     DEATH REPRESENTATIVE AND             )
12   PERSONAL REPRESENTATIVE, AND         )
     KATHY MONACO, INDIVIDUALLY AND       )
13   ON BEHALF OF MINOR CHILDREN,         )
                                          )
                       Plaintiffs,        )
14                                        )
           vs.                            )
15                                        )
     HARLEY G. MORRELL, PA-C, JOHN        )
16   SCHNEIDER, JR., M.D., NORTHERN       )
     ROCKIES NEURO-SPINE, P.C., a Wyoming )
     Corporation, AND JOHN DOES 1 THROUGH )
17   10,                                  )
                                          )
18                     Defendants.        )
                                          )
19
                  MOTION TO DISMISS PURSUANT TO RULE 41(a)(2) Fed.R.Civ.P.
20
              COME NOW Plaintiffs Estate of Russell Monaco, by and through Kathy Monaco,
21

22   Page 1
                                                                        MOYERS LAW P.C.
                                                                       3936 Avenue B, Suite D
                                                                       Billings, Montana 59102
23                                                                           406-655-4900
     Case 2:13-cv-00151-SWS Document 154 Filed 04/06/20 Page 2 of 2




 1   Wrongful Death Representative and Personal Representative, and Kathy Monaco, individually

 2   and on behalf of her minor children (“Plaintiffs”), by and through their undersigned counsel of

 3   record, and move to dismiss this case, without prejudice, pursuant to Rule 41(a)(2),

 4   Fed.R.Civ.P.

 5            DATED this 6th dayof April, 2020.

 6                                                MOYERS LAW P.C.

 7
                                                  By:____/s/ Jon M. Moyers ___________
                                                            Jon M. Moyers
 8                                                          Wyo. State Bar #6-3661

 9                                                           Attorney for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22   Page 2
                                                                              MOYERS LAW P.C.
                                                                             3936 Avenue B, Suite D
                                                                             Billings, Montana 59102
23                                                                                 406-655-4900
